DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claim 11, none of the prior art teach or fairly suggests the limitations of “for each vertex in the grid, adding perturbations to (x,y) coordinates of the vertex based on the type of the depicted object” and “interpolating pixel values in a range between original and final (x,y) coordinates to generate an item of synthetic training data”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art US 2021/0166477 to Bunkasem et al. (“Bunkasem”) discloses a similar process for generating synthetic images of an item comprising determining a 3D shape of the object, overlaying a grid of vertices and horizontal/vertical edges to fit the shape of the object and varying parameters of the 3D shape of the object to generate a synthetic image of the item/object to be used for training a machine learning model, see figure 3 and supporting disclosure.  However, the prior art of Bunkasem does not teach or fairly suggest that based on a determined type of object, for each vertex in the grid, adding perturbations to (x,y) coordinates of the vertex and interpolating pixel values in a range between original and final (x,y) coordinates to generate the item of synthetic training data as is disclosed in the limitation of claim 1 and similarly claim 11.

Regarding independent claim 20, none of the prior art teach or fairly suggests the limitations of “for each vertex in the grid, adding perturbations to (x,y) coordinates of the vertex”, “interpolating pixel values in a range between original and final (x,y) coordinates to generate an item of synthetic training data” and “repeating the addition of perturbations and pixel interpolations on the source image overlayed with the NxM grid to create a plurality of items of synthetic training data, wherein the (x,y) coordinates of the vertices are manipulated differently for each item of synthetic training data”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art US 2021/0166477 to Bunkasem et al. (“Bunkasem”) discloses a similar process for generating synthetic images of an item comprising determining a 3D shape of the object, overlaying a grid of vertices and horizontal/vertical edges to fit the shape of the object and varying parameters of the 3D shape of the object to generate a synthetic image of the item/object to be used for training a machine learning model, see figure 3 and supporting disclosure.  However, the prior art of Bunkasem does not teach or fairly suggest for each vertex in the grid, adding perturbations to (x,y) coordinates of the vertex, interpolating pixel values in a range between original and final (x,y) coordinates to generate the item of synthetic training data and repeating wherein the (x,y) coordinates of the vertices are manipulated differently for each item of synthetic training data as is disclosed in the limitation of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665